DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 20, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claim 1 is canceled.
	Claims 18-21 are new.
Claim Rejections - 35 USC § 103
The rejection of claims 2-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathies et al. (US 2002/0068357 A1, published June 2002), made in the Office Action mailed on February 23, 2021 is withdrawn in view of the Amendment received on May 20, 2021.  As argued by Applicants, the device disclosed by Mathies et al. relies on a chip or electrophoresis of the amplification products for the amplicon detection.  Therefore, Mathies reference does not teach the step of detecting the amplification products (i.e., amplicons) in the amplification zone (where amplification takes place) or a device for such a purpose.  

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, 11, 14, 15, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourahmadi et al. (US 2010/0068706 A1, published March 2010, priority, December 1998) in view of Taylor et al. (U.S. Patent No. 9,943,848, issued April 2018, priority May 2000) and Boivin et al. (Journal of Clinical Microbiology, January 2004, vol. 43, no. 1, pages 45-51).

    PNG
    media_image1.png
    822
    652
    media_image1.png
    Greyscale
With regard to claim 2, Pourahmadi et al. disclose the below reproduced cartridge which is adapted for sample introduction, processing and amplification (from Figure 2):
Pourahamadi et al. disclose the step of: (a) providing a cartridge comprises at least one inlet port (103, “cartridge 101 includes a sample port 103 for introducing a fluid sample into the cartridge”, section [0047]), a nucleic acid preparation zone for purifying a plurality of nucleic acids in the sample (122, “flow-
	b) introducing the sample into the self-contained system via the injector port, closing the injector port subsequent to introducing the sample therein (“sample containing a desired analyte, e.g., nucleic acid, is added to the sample port 103 of the cartridge 101”, section [0068]; “cap is then placed over the port”, section [0078]);
	c) preparing the plurality of nucleic acids that may be in the sample in the nucleic acid preparation zone (“lysed sample proceeds from the lysing chamber 119 down channel 121 and is forced to flow through the capture component 122 … nucleic acid in the fluid sample binds to the component 122”, section [0069]; “washing reagent in storage 125 is forced to flow down a channel 129 and through the 
	d) moving the plurality of nucleic acids that may be in the sample into the amplification zone to mix with a plurality of primer pairs in the amplification zone (“the elution fluid, nucleic acid, and PCR regents continue to flow into reaction chamber 143 for PCR amplification and detection … the elution solution already includes PCR reagents so that the reagent…” (section [0076]);
	e) thermocycling the plurality of nucleic acids that may be in the sample in the amplification zone in the presence of PCR reaction components and the plurality of primer pairs to create an amplification mixture (“amplify nucleic acids, such as by polymerase chain reaction (PCR)”, section [0047]; “PCR amplification requires cycling of the sample among a strand separation temperature, an annealing reaction temperature, and an extension reaction temperature … Temperature control is generally supplied by resistive heaters”, sections [0124] and [0125]); and
	f) detecting which of the plurality of nucleic acids are present in the amplification mixture in the amplification zone (“elution fluid, nucleic acid, and PCR regents continue to flow into reaction chamber 143 for PCR amplification and detection”, section [0076]; “[o]ptical frequencies, using light emitting diodes (LEDs) and photodetectors, such as photodiodes, are useful for detection of fluid presence (by detecting changes in optical transmittance), and for monitoring of chemical reactions (…fluorescence or luminescence at specific wavelengths)”, section [0119]).

	With regard to claims 6 and 7, the self-contained system further comprises a lysis zone configured to lysing cells or spores located in the sample, wherein the nucleic acid preparation zone is connected to the injector port through the cell lysis zone, and further comprises the step of lysing cells or spores, wherein the lysis step occurs in the cell lysis step zone prior to nucleic acid preparation (i.e., step (c)) (“the cartridge includes a lysing region, e.g., a channel or chamber, for lysing cells, spores … in the sample …”, section [0017]; “the lysing region comprises a lysing chamber positioned upstream of the capture region”, section [0020]).
	With regard to claims 10, 11, 14, and 15, the artisans explicitly teach providing dried PCR reagents within the cartridge (“elution fluid and nucleic acid contact and reconstitute dried PCR reagents contained in the chamber 141”, section [0076]).
	With regard to claim 18, the detection includes the measurement of fluorescence, which necessarily requires a fluorescent label (or dye) (“[o]ptical frequencies, using light emitting diodes (LEDs) and photodetectors, such as photodiodes, are useful for detection of fluid presence (by detecting changes in optical transmittance), and for monitoring of chemical reactions (…fluorescence or luminescence at specific wavelengths)”, section [0119]).

	Consequently, the artisans do not explicitly disclose that multiplex amplification reaction should be performed therein using a plurality of primer pairs for different species (claim 20), or that a double-stranded DNA dye should be employed (claim 19), or that a TaqMan® probe is used (claim 20).
	While Pourahmadi et al. explicitly disclose that amplification and detection is performed, the artisans do not explicitly disclose that the detection occurs in the same zone.
	While Pourahmadi et al. explicitly teach the use of dried PCR reagent which is reconstituted prior to PCR reaction, the artisans do so in the prior mixing region and not in the PCR reaction zone itself (claims 10, 11, 14, and 15).
	Boivin et al. disclose a well-known practice of performing multiplex real-time PCR assay (“multiplex real-time PCR assay was developed”, Abstract), wherein the artisans utilize multiple primer pairs for different target nucleic acids (“amplify conserved regions of the influenza A … and B … virus matrix genes as well as the fusion gene of HRSV”, page 45, 2nd column, bottom paragraph).
	Boivin et al. disclose that the multiplex real-time PCR can be performed with a double-strand binding dye (SYBR Green®, “cDNA was amplified by a real-time PCR st column).
	Boivin et al. also teach that other real-time multiplex PCR utilizing TaqMan® , that utilizes FRET labeled probe is also performed in the art (“recently, a TaqMan-based real-time PCR assay for simultaneous detection of influenza A and B viruses has also been described”, page 48, 1st column).
	Taylor et al. disclose the skilled level of an artisan to be able to project multiple different light excitation source and multiple different emission detection detectors from a self-contained cartridge (see Figure 35, also columns 22 and 23), wherein the system is specifically adapted for analyzing the cartridge shape provided for by Pourahmadi et al. (see reaction space of Figure 22 and 24; also, “reaction mixture is thermally cycled between the heater plates 190A, 190B to amplify one or more target nucleic acid sequences in the mixture, the mixture is optically interrogated, preferably at the lowest temperature point in each cycle … interrogation is accomplished by sequentially activating each of the LEDs … to excite different fluorescently-labeled analytes in the mixture and by detecting the light emitted (fluorescent output) from the chamber 42 using the detectors 198”, column 32, lines 8-15).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pourahmadi et al. with the teachings of Taylor et al. and Boivin et al., thereby arriving at the invention as claimed for the following reasons.

	As discussed above, Pourahmadi et al. already teach such a device that performs from receiving sample, its lysis, nucleic acid purification therefrom to PCR.  While the artisans did not explicitly teach that multiplex amplification of target nucleic acids should be performed therein, doing so would have been an obvious application for the advantages which are inherent with amplifying multiple target nucleic acids in a single reaction (i.e., reduces assay times and reagent/sample requirements).  
	Given that Taylor et al. already disclosed a system which is capable of analyzing the cartridge types of Pourahmadi et al., wherein the system is capable of emitting different excitation lights as well as detecting different emitted lights, said one of ordinary skill in the art would have been able to combine the teachings of the artisans and perform a multiplex amplification, such as the one disclosed by Boivin et al. and detect the signals produced signals therefrom.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).

In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 4, 5, 8, 9, 12, 13, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourahmadi et al. (US 2010/0068706 A1, published March 2010, priority, December 1998) in view of Taylor et al. (U.S. Patent No. 9,943,848, issued April 2018, priority May 2000) and Boivin et al. (Journal of Clinical Microbiology, January 2004, vol. 43, no. 1, pages 45-51), as applied to claims 2, 3, 6, 7, 10, 11, 14, 15, and 18-21 above, and further in view of Mathies et al. (US 2002/0068357 A1, published June 2002).

While Pourahmadi et al. explicitly disclose various embodiment which allow the introduction of sample into the cartridge, the artisans do not explicitly disclose that a valve, such as one-way valve, should be employed (claims 4 and 5) or that the device comprising such a valve comprises the limitations imposed by claims 8, 9, 12, 13, 16, and 17.
Mathies et al. teach a well-known means of allowing sample to be loaded onto a device, such as a pierceable membrane, or valve structure such as a one-way valve (section [0067]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Pourahmadi et al.,  Taylor et al. and Boivin et al. with the teachings of Mathies et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	It is clear from Pourahmadi et al. that the artisans contemplate various ways in which to accommodate the sample injection and fluid movements throughout the device:
“A fluid sample may be introduced into the cartridge by a variety of means, manual or automated” (section [0078], Pourahmadi et al.)
	
While the artisans did not explicitly disclose that a one-way valve should be employed in a sample injection port or among other ports of the device, said one of ordinary skill in the art would have recognized that any prior art known means for controlling fluid flow would have produced the same desired outcome of allowing the sample to enter into the device, or a sample to travel from one region to another while stopping backflow so as to prevent contamination.
Given that Mathies et al. taught that one-way valves can be employed to prevent such event from occurring, said one of ordinary skill in the art would have been motivated and would have expected that the use of a one-way valve for such a purpose in the device of Pourahmadi et al. would have produced the same desired outcome, that is, allow sample to flow in a single direction while preventing backflow.


With regard to claims 8 and 9, the self-contained system disclosed by Pourahmadi et al. further comprises a lysis zone configured to lysing cells or spores located in the sample, wherein the nucleic acid preparation zone is connected to the injector port through the cell lysis zone, and further comprises the step of lysing cells or spores, wherein the lysis step occurs in the cell lysis step zone prior to nucleic acid preparation (i.e., step (c)) (“the cartridge includes a lysing region, e.g., a channel or chamber, for lysing cells, spores … in the sample …”, section [0017]; “the lysing region comprises a lysing chamber positioned upstream of the capture region”, section [0020]).
	With regard to claims 12, 13, 16, and 1, Pourahmadi et al. explicitly teach providing dried PCR reagents within the cartridge (“elution fluid and nucleic acid contact and reconstitute dried PCR reagents contained in the chamber 141”, section [0076]).
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.



Double Patenting
The rejection of claims 2-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,394,608 (herein, “the ‘608 patent”), made in the Office Action mailed on February 23, 2021 is withdrawn in view of the Terminal Disclaimer received with the Amendment on May 20, 2021.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 26, 2021
/YJK/